Case 1:18-cv-00460-LO-IDD Document 68 Filed 12/06/19 Page 1 of 2 PageID# 1169



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   FRANCE.COM,INC.,

                           Plaintiff,

                                                              Civil Action No. l:I8-cv-460
                                                              Hon. Liam O'Grady
   THE FRENCH REPUBLIC,ATOUT
   FRANCE,THE MINISTRY OF EUROPE
   AND FOREIGN AFFAIRS,JEAN-YVES LE
   DRIAN,in his official capacity as the French
   Republic's Minister for Europe and Foreign
   Affairs, <France.com>, a domain name, and
   VERISIGN,INC.,


                                              ORDER


       This matter comes before the Court on two motions to dismiss under Federal Rule of

Civil Procedure 12(b)(1); a Motion to Dismiss by Defendants Atout France, the French Republic,

the Ministry for Europe and Foreign Affairs, and <france.com> (Dkt. 61)and a Motion to

Dismiss by Defendant Jean-Yves Le Drian (Dkt. 59). Defendant Jean-Yves Le Drian raises an

independent immunity argument and joins the other Defendants in the arguments enumerated in

their motion to dismiss.


       Also before the Court is a Suggestion of Immunity Submitted by the United States of

America. Dkt. 67. The United States informs the Court of its interest in the present action, and

that "the Executive Branch has decided to recognize Foreign Minister Le Drian's immunity from

this suit." Id^ I. Recognizing the Executive Branch's constitutional role in managing foreign

relations, the Court defers to the United States' determination of immunity in this case. As such,

the Motion to Dismiss by Jean-Yves Le Drian (Dkt 59) is hereby GRANTED.
Case 1:18-cv-00460-LO-IDD Document 68 Filed 12/06/19 Page 2 of 2 PageID# 1170
